COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-05-345-CV

SANDRA GAIL RINGLEY	APPELLANT



V.



PHILLIP DEAN RINGLEY
	APPELLEE



----------

FROM THE 271
ST
 
DISTRICT COURT 
OF JACK COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

Appellant Sandra Gail Ringley, pro se, attempts to appeal from the trial court’s final decree of divorce.  Her brief was originally due on January 19, 2006.  On January 31, March 24, and June 12, 2006, we granted Appellant’s first, second, and third motions to extend time to file her brief.  Under our June 12 order, Appellant’s brief was due on July 27, and we stated that no further extensions would be granted.  On July 31, 2006, Appellant filed a fourth motion to extend time, which we denied on August 1.

On August 3, 2006, we notified Appellant that this appeal might be dismissed because she failed to file a brief unless Appellant or any party desiring to continue the appeal filed on or before August 14, 2006, a response reasonably explaining her failure to timely file a brief.  
See
 
Tex. R. App. P.
 38.6(a), 42.3(b).  On August 15, Appellant filed a response, but the response does not reasonably explain her failure to timely file a brief.  Instead, her response simply reiterates the same reasons set forth in her four motions to extend time.  Appellant’s response also requests until the “date certain” of August 28, 2006, to file a brief.  We note that August 28 was thirty-four days ago, and still Appellant has not filed a brief.

We therefore dismiss this appeal for want of prosecution.  
See
 
Tex. R. App. P.
 38.8(a), 42.3(b).
  

Appellant shall pay all costs of this appeal, for which let execution issue.





PER CURIAM 		





PANEL D:  GARDNER, WALKER, and MCCOY, JJ.



DELIVERED:  October 5, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.